Order, Supreme Court, New York County (Elliott Wilk, J.), entered on or about December 27, 1999, which, to the extent appealed from, as limited by the brief, granted counterclaim defendants’ motion for summary judgment dismissing the third through sixth counterclaims, and denied counterclaim plaintiffs’ motion to amend the answer to assert a seventh counterclaim, for negligent misrepresentation, unanimously affirmed, with costs.
Counterclaim defendants, as the insurance broker for the proposed insured, owed the insured, not counterclaim plaintiff insurers, a duty of care (see, American Motorists Ins. Co. v Salvatore, 102 AD2d 342, 345). In any event, the brokers did not possess knowledge superior to that of the insurers, and the brokers’ assertion that the new account would be profitable and would double the brokers’ account with the insurers was nonactionable opinion or mere puffery (see, Jacobs v Lewis, 261 AD2d 127). The insurers’ failure to conduct their own thorough investigation into the financial stability of the proposed insured further precludes their claim of detrimental reliance on the purportedly inadequate investigation by the brokers (see, id.). Concur — Williams, J. P., Mazzarelli, Lerner, Rubin and Buckley, JJ.